Affirmed and Opinion filed May 2, 2002








Affirmed and Opinion filed May 2, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-01-00792-CR
____________
 
MARTIN SERVIN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 228th District Court
Harris County, Texas
Trial
Court Cause No. 869,607
 

 
M E M O R A N D U M  O
P I N I O N
Appellant entered a plea of guilty to the offense of delivery
of a controlled substance.  On May 3,
2001, the trial court sentenced appellant to confinement for twenty-five years
in the Institutional Division of the Texas Department of Criminal Justice and
assessed a fine of $10,000.00.  Appellant
filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional
evaluation of the record demonstrating why there are no arguable grounds to be
advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  As of this date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree that the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed May 2, 2002.
Panel consists of Justices Hudson,
Fowler, and Edelman. 
Do not publish C Tex. R. App. P. 47.3(b).